     Case 2:19-cv-04426-DOC-JC Document 31 Filed 05/29/20 Page 1 of 1 Page ID #:2125



 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                              CENTRAL DISTRICT OF CALIFORNIA
10
11     FRANK D.2,                                     Case No. 2:19-CV-04426-DOC-JC
12                               Plaintiff,
13                       v.                           JUDGMENT
14
15     ANDREW SAUL, Commissioner
       of Social Security,
16
17                              Defendant.
18           IT IS HEREBY ADJUDGED that the decision of the Commissioner of
19 Social Security is REVERSED AND THIS MATTER IS REMANDED for further
20 administrative action consistent with the Report and Recommendation of United
21 States Magistrate Judge.
22 DATED: May 29, 2020
23                                            _______________________________________
24                                            HONORABLE DAVID O. CARTER
25                                            UNITED STATES DISTRICT JUDGE
26
             2
27            Plaintiff’s name is partially redacted to protect his privacy in compliance with Federal
      Rule of Civil Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
28    Administration and Case Management of the Judicial Conference of the United States.
